Citation Nr: 0201019	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 decision of the RO that denied 
service connection for hemorrhoids.  The veteran was 
scheduled to testify at a Board videoconference hearing in 
December 2001, but he failed to appear.


FINDING OF FACT

The veteran's current hemorrhoids began after service and 
were not caused by any incident of service.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual background

The veteran served on active duty in the Army from March 1943 
to February 1946; he had no overseas service.  His service 
medical records were reportedly destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  However, one 
service medical record remains, as well as some Army Surgeon 
General's Office hospital extracts (SGO reports) from his 
period of service.  These records do not reflect hemorrhoids 
but pertain to unrelated conditions.  

Medical records from Dr. Michael Ledet, dated from 1989 to 
1995, refer to treatment of conditions other than 
hemorrhoids.  

VA medical records from 1995 to 1998 refer to treatment of 
conditions other than hemorrhoids.

In January 1999, the veteran filed a claim seeking service 
connection for hemorrhoids, stating that he had been treated 
in 1945-1946 during active service. 

In addition to obtaining VA medical records and medical 
records from Dr. Ledet, the RO made numerous unsuccessful 
attempts to obtain medical records of claimed treatment since 
the 1960s from various medical providers including Dr. Eyston 
Hunt, the University of South Alabama Hospital, Dr. William 
Haley, Alexander Blain Memorial Hospital, and St. John 
Detroit Riverview Hospital.

A statement from Dr. Ledet was submitted indicating the 
veteran was seen in January 2000 at which time he complained 
that he had hemorrhoids while in service and occasional since 
service.  Current examination findings included a small 
internal hemorrhoid.  The diagnosis was internal hemorrhoid.

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claim.  Reasonable attempts 
have been made to obtain identified medical records.  Given 
the circumstances presented, a VA examination is not 
necessary to decide the claim.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied as to this claim.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001) (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran contends that he incurred hemorrhoids during his 
1943-1946 active duty.  Although his service medical records 
were mostly destroyed in the 1973 fire at the NPRC, one 
remaining service medical record and some SGO reports from 
service are negative for hemorrhoids.  There are no medical 
records of hemorroids for many years after service.  A report 
of a 2000 examination by Dr. Ledet notes an internal 
hemorrhoid, but there is no competent medical evidence to 
link the current condition to service which ended decades 
earlier.  The 2000 report by Dr. Ledet recites the veteran's 
self-reported history of hemorroids during and since service, 
but this mere transcription of a lay history is not competent 
medical evidence of a service nexus.  See, e.g., Reonal v. 
Brown, 5 Vet.App. 458 (1993).  Moreover, given the absence of 
medically documented hemorroids during service or for years 
later, there are no proven predicate facts upon which a 
doctor could formulate a competent medical opinion on a 
service nexus.

The weight of the credible evidence demonstrates that the 
veteran's current hemorrhoids began after service and were 
not caused by any incident of service.  Hemorrhoids were 
neither incurred in nor aggravated by service.  The 
preponderance of the evidence is against the claim for 
service connection for hemorrhoids.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hemorrhoids is denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

